In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated January 20, 1998, as granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is denied, and the complaint is reinstated.
The infant plaintiff was allegedly injured when he gained access to railroad tracks owned and operated by the defendants, and while playing on the defendants’ property, sustained an electric shock from the third rail. Upon our review of the record, we find that questions of fact exist such that a trier of fact could find that the defendants failed to use reasonable care under the circumstances to prevent the infant plaintiff’s injuries (see, Scurti v City of New York, 40 NY2d 433). O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.